United States Court of Appeals
                        For the First Circuit


Nos. 11-2295, 11-2359

                            UNITED STATES,

                               Appellee,

                                  v.

                   MICHAEL POWERS; JOHN MAHAN,

                        Defendants, Appellants.



                             ERRATA SHEET

     The opinion of this Court issued on December 14, 2012, is
amended as follows:

     On page 10, line 1, "February of 2000" is amended to read
"February of 2001".

     On page 10, line 8, the date is amended to read "February 21,
2001."